Citation Nr: 1435898	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-47 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability.

4.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2009 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a right hand disability, for increased ratings for a right shoulder and right knee disability, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that both the paper claims file and the Virtual VA claims file contain additional VA treatment records dated after the issuance of the October 2010 supplemental statement of the case on the matter of service connection for a left knee disability.  However, with regard to that particular claim, this subsequent evidence is completely silent regarding the left knee.  Therefore, the evidence is duplicative of the other evidence of record and is thus not pertinent to the claim.  Therefore, a remand for the AOJ to consider such evidence is not necessary.  38 C.F.R. § 19.31(b)(1), 20.1304(c) (2013).


FINDING OF FACT

The Veteran does not have a current diagnosis of a left knee disability.



CONCLUSION OF LAW

The requirements for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through July 2007 and October 2007 letters, which also addressed the elements of secondary service connection.  The claim was then adjudicated in a June 2008 rating decision.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file, and finds that additional evidence in those files is duplicative of the evidence already of record and considered by the AOJ, as explained above.  Therefore, a decision on the claim would not prejudice the Veteran.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his service connection claim.  That examination adequately addressed the symptomatology and etiology of his contended left knee disability and is sufficient to decide the Veteran's claim.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he suffers from a left knee disability that was caused or aggravated by his service-connected right knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis of the knee is contemplated by this regulation.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The service treatment records are negative for any indication of a left knee injury or disability. 

The post-service treatment records are also negative for any indication of a left knee disability.  Both the January 2008 and July 2009 VA examiners, after physical examination of the left knee and leg, found no indication of a left knee or left leg disability, such as the shin splints the Veteran claims.  To that extent, pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, it appears that the Veteran has left knee pain, but has no diagnosis of a left knee disability.  Accordingly, service connection for a left knee disability must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Finally, while the Veteran is competent to describe his left knee pain, he is not competent to opine on complex medical questions, such as the diagnosis of a left knee disability.  Such determinative issue is one of medical causation, therefore only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the contended left knee disability.  As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for a right hand disability, increased ratings for right shoulder and right knee disabilities, and for a TDIU.

First, following the most recent supplemental statements of the case, VA treatment records have been added to the record.  Those treatment records reference all three claims, in that in 2012, the Veteran was thought to have possible carpal tunnel syndrome of the right wrist.  He also sought treatment for ongoing right shoulder pain.  In 2013, he was issued a new right knee brace due to knee instability.  The claim for service connection for a right hand disability was denied based upon a finding of no current right hand disability.  Therefore, the evidence is pertinent in that it suggests the presence of a current right hand disability.  The claims for increased ratings were last examined by a VA examiner in November 2010 and are thus somewhat stale.  The more recent treatment records demonstrate a possible worsening of both of those disabilities.   Accordingly, remand is necessary to consider the more recent evidence and to obtain VA examinations.

With regard to the claim for a TDIU, as of December 2012, when the Veteran was granted service connection for PTSD, the Veteran meets the scheduler criteria for a TDIU.  An opinion as to whether his service-connected disabilities preclude employment has not yet been elicited.  An opinion on that matter should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the severity of his right knee disability and right shoulder disability.  The examiner should conduct all necessary testing, to include range of motion testing.

2.  Schedule the Veteran for a VA examination to assess the etiology of any current right hand disability.  The examiner should review the claims file.  The examiner should provide rationale for the conclusions reached.   The examiner should answer the following:

a)  Does the Veteran suffer from a right hand disability, to include carpal tunnel syndrome?

b)  If the Veteran does suffer from a right hand disability, is it at least as likely as not (within the realm of 50 percent probability or greater) that his right hand disability was caused or aggravated by his service, or was caused or aggravated (beyond the normal progression of the disease) by his service-connected right shoulder disability?

3.  Schedule the Veteran for all necessary examinations to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed.  The rationale for all opinions should be provided. 

The examiner(s) should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  

4.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


